Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 24, 2021.

Amendments
           Applicant's amendments, filed May 24, 2021, is acknowledged. 
	Claims 1-35, 48-50, 53-67, 69-72, 75-81 are cancelled.
	Applicant has amended claims 36, 52, 68, and 74.
	Claims 36-47, 51-52, 68, 73-74, 82-83 are pending.
Claims 37-45, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 36, 46, 51-52, 68, 73-74, 82-83 are under examination. 


Election/Restrictions
The following is a summary of the restriction/elections requirements of the instant application:
Restriction requirement: Applicant’s election without traverse of Group II, drawn to a method of cell conversion using transcription factors RORA, FOS and JUN, in the reply filed on December 23, 2020 is acknowledged.

First species election: Applicant’s election without traverse of the species wherein the pluripotent stem cells is an induced pluripotent stem cell (iPSC), in the reply filed on December 23, 2020 is acknowledged.
Accordingly, claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.

Second species election: Applicant’s election without traverse of the species wherein the source cell is a pluripotent stem cell, in the reply filed on December 23, 2020 is acknowledged.

Third species election: Applicant’s election without traverse of the species wherein the target cell is an immune cell, in the reply filed on December 23, 2020 is acknowledged.

Fourth species election: Applicant’s election without traverse of the species wherein the immune cells is a natural killer (NK) cell, in the reply filed on December 23, 2020 is acknowledged.
Accordingly, claims 37-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.

Fifth species election: Applicant’s election without traverse of the species wherein the combination of transcription factors is “JUN”, in the reply filed on December 23, 2020 is acknowledged. Examiner notes that “JUN” was not one of the species of combinations of wherein the combination of transcription factors is “RORA, FOS, and JUN” is elected for prosecution on the merits.
Accordingly, claims 37-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2020.


	
Priority
	This application is a National Stage of International Application No. PCT/AU2016/051287 filed December 23, 2016, claiming priority based on Australian Patent Application No. AU2015905349 filed December 23, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/24/2021 is being considered. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 02/22/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

	
Sequence Compliance
The prior objection to the instant application for failing to comply with the sequence rules as discussed in MPEP 2421, MPEP 2422, and 37 CFR 1.821(d), is withdrawn. Applicant corrected said deficiencies in papers filed May 24, 2021.

Drawings
The drawings filed 05/24/2021 are accepted by the Examiner. It is noted that the text added to Figure 2 in drawings filed 05/24/2021, as compared to Figure 2 as originally filed, has written support in the drawings of Applicant’s certified copy of foreign priority application, filed 06/21/2018.


	Specification
	Applicant’s amendment to the specification filed 05/24/2021 is objected to for the following reasons:
	
	(1) Table 7 on pages 86-87 of the specification as originally filed was broken up in four parts. In papers filed 05/24/2021, Applicant amended Table 7 but only provided the first and last part of Table 7 as originally filed. Essentially, Applicant’s amendment has deleted the two middle parts of Table 7. Appropriate correction is required.

The amendment filed 05/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
It appears that Applicant has amended Table 7 to change the shading in the table. The amendment “reveals” new text that was not present in Table 7 as originally filed. That is, Table 7 as originally filed comprised of blacked-out cells that showed no text, and Applicant has now amended Table 7 to show text in said previously blacked-out cells. The added text to Table 7 is considered new matter. It is noted that the added text does not have written support in Table 7 of Applicant’s certified copy of foreign priority application, filed 06/21/2018.
Applicant is required to cancel the new matter in the reply to this Office Action.


Withdrawn Rejections - 35 USC § 112
	The prior rejection of claims 36, 46, 50-52, 68, 72-74, 82-83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. Accordingly, Applicant’s arguments (pages 19-20) regarding the rejection are considered moot. However, Applicant’s arguments are addressed below to the extent that they pertain to the rejection under 35 U.S.C. 112(a) set forth below in this Office action. 


           Rejections Maintained - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 36, 46, 51-52, 68, 73-74, 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The prior rejection of claims 36, 46, 51-52, 68, 73-74, 82-83 under 35 U.S.C. 112(a), as set forth on pages 12-17 of the Office action mailed 02/22/2021 is maintained. In papers filed 05/24/2021, Applicant amended independent claims 36 and 68 to recite a step of introducing into the source cells a polynucleotide transgene encoding the one or more transcription factors (selected from the group consisting of RORA, FOS and JUN) operably linked to a heterologous promoter that drives expression of the polynucleotide transgene in the source cell. This limitation was previously considered in now cancelled claims 50 and 72. Accordingly, the previous grounds of rejection under 35 U.S.C. 112(a) are maintained. The rejection has been amended below to conform to Applicant’s amendment, as well as to provide some clarifying remarks.
	Independent claims 36 and 68 recite a method comprising:
	a step of increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in a source cell by introducing into the source cells a polynucleotide transgene encoding the one or more transcription factors operably linked to a heterologous promoter that drives expression of the polynucleotide transgene in the source cell; and

	wherein the source cell is selected from the group consisting of dermal fibroblasts, epidermal keratinocytes, or pluripotent stem cells.
	Thus, the claims are directed to increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells, and culturing the cells “for a sufficient time and under conditions to allow differentiation to an immune cell”, thereby generating immune cells from the dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells. The limitation “for a sufficient time and under conditions to allow differentiation to an immune cell” merely states an intended result of performing the step of culturing without providing any indication how the intended result is provided. The intended result does not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the functional characteristic. Likewise, Examiner points to the recitation in claim 68 of “wherein at least 5% of cells in the population of immune cells exhibit at least one characteristic of the target cell”. This limitation also merely states an intended result of performing the step of culturing without providing any indication how the intended result is provided. The intended results do not follow from (is not an inherent property of) the structure and material acts recited in the claim, so it is unclear whether the claim requires some other structure and/or material acts to be added to the method to provide the intended results.
	Examples 1-2 of the specification (pages 76-90) describe a software technology, called Mogrify, used to predict transcriptions factors (TFs) that can be used in TF-mediated cell conversion from one cell type to another. Pages 83-84, joining paragraph, discloses: “The average 
	In summary, the instant specification provides no reduction to practice of a method of converting a “source cell” (dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells) into an “immune cell” (CD4+ T-cell, CD8+ T-cell, and NK cell) by increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in the source cells and culturing the source cells for a sufficient time and under conditions to allow differentiation into immune cells.
	Pereira et al. “Induction of a Hemogenic Program in Mouse Fibroblasts” Cell Stem Cell 13, 205–218, 2013, of record in IDS, discloses a method of converting fibroblasts to endothelial-like cells and HSPC-like cells (hematopoietic stem-like and progenitor-like cells)  (see page 206, first paragraph, “We show that the four TFs, Gata2, Gfi1b, cFos, and Etv6, convert fibroblasts into endothelial-like cells that subsequently generate HSPC-like cells”) by introducing a nucleic acid sequence encoding for cFos protein (i.e. transcription factor FOS) (see Figure 1A on page 206; see also subsection “Viral Transduction and Cell Culture” on page 216). That is, Pereira increases the amount of transcription factor FOS of fibroblasts in culture but does not achieve conversion to an immune cell, as recited in the claims.
	Ko, Minoru US 2018/0127714 A1 (published: May 2018; priority date of March 2015) describes a software technology (a “human gene expression correlation matrix”) to predict transcriptions factors (TFs) that can be used in TF-mediated cell conversion from one cell type to another (see Abstract; see also Example 1 starting on page 15). Using this predictive technology, Ko teaches that a human embryonic stem cell (hESC) (i.e. a “pluripotent stem cell”) can be converted into a olfactory nerve by increasing the amount of transcription factor FOS (Example 10 on page 19), that a hESC can be converted into tongue skeletal muscle by increasing the amount of transcription factor JUN (Example 25 on page 21), that a hESC can be converted into a cardiac myocyte by increasing the amount of transcription factors JUN and FOS (Example 32 on page 23), etc. That is, Ko teaches a step increasing the amount of FOS and/or JUN in a pluripotent stem cell results in cell types different and distinct from “immune cells,” in contrast to the intended result recitations of the claims.

	Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 
	The dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. 



Response to Arguments
	Applicant’s remarks filed 05/24/2021 have been carefully considered, but are not found persuasive. 

	Applicant argues that the specification provides, and the ordinary artisan would understand, the required structure and/or manipulative steps required of the claimed method to achieve conversion of a dermal fibroblast, epidermal keratinocyte, and pluripotent stem cell (“source cell”) into a CD4+ T-cell, CD8+ T-cell, and NK cell (“immune cell”). In particular, the specification identifies different cell culture mediums suitable for culturing the different cell types recited in the claimed method (dermal fibroblast, epidermal keratinocyte, pluripotent stem cell, CD4+ T-cell, CD8+ T-cell, and NK cell. See pages 19-20, joining paragraph, of Applicant’s reply. Applicant further argues that the specification further provides, and the ordinary artisan would understand, the suitable promoters for expression of the transcription factors, as well as the culturing time and 
	In this case, the basis of the rejection is not that the specification fails to disclose suitable cell culture media, culturing time, and culturing conditions for each recited cell type, or that the specification fails to disclose promoters that may be used for transgene expression. As set forth in the body of the rejection above, the claims do not recite the required structure / manipulative steps that will necessarily and predictably achieve conversion of a dermal fibroblast, epidermal keratinocyte, and pluripotent stem cell into an immune cell. It is further noted that the recitation that the immune cell is a T cell or NK cell is directed to mutually exclusive intended results of the generic method (claims 36 and 68). That is, either the “source cell” is converted to a T cell, or the “source cell” is converted to a NK cell. Thus, it is readily apparent that the claims require further structure / manipulative steps in order to achieve the recited intended results. The instant specification provides no reduction to practice of a method of converting a “source cell” (dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells) into an “immune cell” (CD4+ T-cell, CD8+ T-cell, and NK cell) by increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in the source cells and culturing the source cells for a sufficient time and under conditions to allow differentiation into immune cells. Furthermore, as set forth in the body of the rejection, the prior art teaches that a step of increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in a source cell does not achieve the recited intended results.

	Applicant argues that the limitation “wherein at least 5% of cells in the population exhibits at least one characteristic of an immune cell” refers to a step well within the routine knowledge of the ordinary artisan. In particular, Applicant argues that the limitation can be fulfilled by observing the not recite a step of “identifying” the number of cells in the population that exhibit at least one characteristic of an immune cell. Rather the instant claims recite “wherein at least 5% of cells in the population exhibits at least one characteristic of an immune cell” which is an intended result recitation of performing the method steps of the instantly claimed invention.

	Applicant further argues that the working examples of the instant specification (“Experiments”) demonstrate the unexpected result that expression transcription factors in a “source cell” (dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cell) results in “transdifferentiation” into an immune cell. See page 20 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  
	As set forth in the body of the rejection, the instant specification provides no reduction to practice of a method of converting a “source cell” (dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells) into an “immune cell” (CD4+ T-cell, CD8+ T-cell, and NK cell) by increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in the source cells and culturing the source cells for a sufficient time and under conditions to allow differentiation into immune cells. See Examples 3-14 of the instant specification.

	Applicant further argues that “[t]he introduction of an expression cassette directing expression of a polynucleotide encoding one or more transcription factors, as recited in the claims as amended, would produce more than enough transcription factors to provide the recited effect.” See 
	The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s assertions that introduction of an expression cassette directing expression of a polynucleotide encoding one or more transcription factors of JUN, FOS, and RORA would produce a sufficient amount of transcription factors to necessarily and predictably provide the recited intended results of converting a dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cell (“source cell”) into an immune cell. As set forth in the body of the rejection, the instant specification provides no reduction to practice of a method of converting a “source cell” (dermal fibroblasts, epidermal keratinocytes, and pluripotent stem cells) into an “immune cell” (CD4+ T-cell, CD8+ T-cell, and NK cell) by increasing the amount of one or more transcription factors selected from the group consisting of RORA, FOS and JUN in the source cells and culturing the source cells for a sufficient time and under conditions to allow differentiation into immune cells. See Examples 3-14 of the instant specification.

Applicant further argues that iPS cells transduced with a vector encoding (1) JUN and FOS, or (2) JUN, FOS, RORA and SMAD7 successfully converted the iPS cells into NK cells expressing perforin and granzyme B. See page 22, first paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. 
The arguments of counsel cannot take the place of evidence of record. See MPEP 716.01(c). In this case, Applicant’s argument fails to present objective evidence (e.g. appropriate affidavits or declarations, citations to the instant specification, prior art, etc.) which factually supports Applicant’s 
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633